Citation Nr: 1820248	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  15-29 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

3.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1958 to April 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

The issue of entitlement to service connection for a bilateral hip disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's service connection claim for a bilateral hip disability was initially denied by a June 2004 rating decision.  The Veteran was notified of this decision but did not appeal.

2.  Evidence received since the June 2004 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.

3.  The competent credible evidence of record is against a finding that the Veteran was exposed to herbicide agents.

4.  Diabetes mellitus was not present until many years after service and is unrelated to any incident of service.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hip disability.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2017).

2.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C. §§ 1112, 1113, 1116, 1131, 5107 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

New and Material Evidence

Since the June 2004 rating decision, new medical and lay evidence has been associated with the claims file.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  Specifically, VA and private treatment records and lay statements have been added to the claims file.  These records relate to previously unestablished facts.  Further, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  For these reasons, reopening of the previously denied claim of service connection for a bilateral hip disability is warranted.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131 (2014); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); also see Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (holding that the provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, service connection for certain chronic diseases, including diabetes, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2014); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).

A veteran who, during active service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicide agents are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iv).

If a veteran was exposed to an herbicide agent during active service, Type 2 diabetes shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

Where the evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2014); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he is entitled to service connection for diabetes mellitus on a presumptive basis due to herbicide agent exposure.  See August 2012 VA Form 21-4138.  He asserts that he served in Laos with the CIA in 1959 and was exposed to Agent Orange.

The Veteran's service treatment records (STRs) are negative for any indication of diabetes mellitus.  VA treatment records indicate that the onset of diabetes was in 2007, which is 45 years subsequent to separation from service.  

The Veteran's DD 214 reflects that his primary specialty title was auto maintenance helper.  In February 2013, the U.S. Army and Joint Services Records Research Center (JSRRC) reported a formal finding of a lack of information required to verify exposure to Agent Orange associated with the Veteran's claim for service connection for diabetes.  It was noted that all procedures to obtain this information from the Veteran have been properly followed.  The Veteran's STRs, 201 file, DD Form 20 and DD Form 214 were reviewed for evidence of exposure to Agent Orange, and none was found.  The Veteran did not respond to JSRRC's request for evidence of Agent Orange exposure.  However, it was noted that his August 2012 VA Form 21-4138 stated that he was possibly exposed to Agent Orange while serving with the CIA in Laos from September 1959 to November 1959.  The Veteran's 201 file indicates that he served with 1st Recon Sq, 9th Cav APO 24 (Korea) during that time period.  The JSRRC determined that there was no evidence of Agent Orange use in Laos at any time.  It was noted that his exposure to Agent Orange could not be confirmed because JSRRC did not have detailed information that indicated he served in a location where Agent Orange was used during the time period of his service.

The available service personnel records do not reveal that the Veteran served at the DMZ in Korea, in the Republic of Vietnam during the Vietnam era, or anywhere exposure to herbicide agents is presumed.  Although the Veteran reports that he was exposed to herbicide agents by entering Laos during service, the JSRRC determined that there was no evidence of Agent Orange use in Laos at any time.  

While the Veteran is competent to report on his in-service experiences, his statements must be weighed against the breadth of competent and credible evidence provided by JSRRC and his own service medical and personnel records.  The JSRRC report was based upon extensive research efforts.  Such comprehensive efforts did not uncover any information to corroborate the Veteran's assertions concerning herbicide agent exposure secondary to travel to Laos.  Further, JSRRC determined that Agent Orange was never used in Laos.  

Based on the foregoing, the Board finds that the most competent and credible evidence does not support the conclusion that the Veteran was exposed to herbicide agents during service.  As such, the Veteran is not entitled to a presumption of exposure to herbicides.  Given that the Veteran was not exposed to herbicide agents, service connection for diabetes mellitus - on an exposure to herbicide agent basis - is not warranted.

As for direct service connection, the Board notes that diabetes mellitus was not shown during service or within one year thereafter, and there is no competent medical opinion linking such to service, and, in fact, the Veteran has not asserted that his diabetes has resulted from his active service, apart from exposure to herbicide agents.

Since the competent evidence of record fails to indicate that the Veteran had diabetes during service or within a year of discharge from service, or that diabetes has been etiologically related to service, to include exposure to herbicide agents, service connection for diabetes mellitus is not warranted.

As the preponderance of evidence is unfavorable to the claim, service connection for diabetes is not warranted.  There is no reasonable doubt to be resolved.  See 38 U.S.C. § 5107(b).



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral hip disability; to that extent only, the appeal is granted.

Service connection for diabetes mellitus is denied.


REMAND

The Board has reopened the claim of service connection for a bilateral hip disability based on the submission of new and material evidence.  The prior April 2013 rating decision did not reopen the claim or consider the new evidence on the merits.  At this point, a decision on the merits would prejudice the Veteran.  Accordingly, the claim of service connection for a bilateral hip disability is remanded for consideration on the merits by the AOJ.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).

The Veteran asserts that he has a bilateral hip disability secondary to a lower back condition incurred in service.  See April 2010 notice of disagreement.  A November 2017 statement from a fellow serviceman indicates that the Veteran injured his back and hip in 1959.

In February 1997, the Veteran underwent partial left hemilaminectomy at L3-L4 with removal of laterally extruded herniated nucleus pulposus.  It was noted that he had pain in his back, and left hip and leg.  A September 1997 private treatment record noted residual subtle weakness in the left hip flexors and tibialis anterior related to previous left L4-L5 radiculopathy.  

A VA treatment record dated January 2011 shows a diagnosis of mild degenerative joint disease of the hips.  A November 2017 letter from Dr. Jones indicates that he was treating the Veteran for cerebrovascular accident, diabetes mellitus, hypertension, diffuse muscular pain primarily involving the spine, stemming from an Army injury in 1959, and chronic pain syndrome.  An undated letter from Dr. Harris received in January 2018 indicates that the Veteran had been a patient of his since November 2016.  Dr. Harris noted that he had chronic low back pain and bilateral peripheral neuropathy.  

Given that the Veteran has a current bilateral hip disability, the Board finds that the low threshold of McLendon has been met; VA has a duty to assist the Veteran in substantiating his claim by providing an examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  Such an examination should be scheduled on remand.

On remand, the Veteran should provide, or authorize VA to obtain, all non-VA treatment records related to his bilateral hip condition.  38 C.F.R. § 3.159(c)(1).  Further, any outstanding VA treatment records should be secured on remand.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Contact the Veteran and ask him to identify all sources of non-VA treatment for his bilateral hip disability.  He is asked to provide, or authorize VA to obtain, all non-duplicative private treatment records relating to this condition.  He has specifically identified treatment by Dr. Jones and Dr. Harris.

All efforts to obtain identified records must be fully documented in the claims file.  If such records are not found, the claims file must be clearly documented to that effect and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral hip disability.  The examiner must review the entire claims file, to include a copy of this REMAND, in conjunction with the examination.

(a) The examiner is to clearly identify all current bilateral hip disorders, to include the mild degenerative joint disease of the hips diagnosis of record.

(b) For each diagnosed bilateral hip disorder, is it at least as likely as not (50 percent or better probability) that it had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service?  

c) In addition, the examiner should indicate whether degenerative joint disease of the bilateral hips became manifest within 1 year from separation from service.

A fully-explained rationale for all opinions must be provided.  If any of the requested opinions cannot be rendered without resorting to speculation, the examiner should clearly explain why that is so.

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


